DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species (i) in the reply filed on May 7, 2021 is acknowledged.  Claims 5, 6, 8, 13, 14, 17, and 18 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites that “the first terminal” is a positive terminal.  However, two first terminals are defined in claim 2.  It is unclear which of these terminal(s) is referred to in claim 7.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9-12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-207322 in view of CN 208142271 U.
Regarding claims 1, 10, and 15, JP ‘322 is directed to a battery comprising a battery cell assembly (2) and a protection assembly (1) electrically connected to the negative side of the battery (Fig. 1, [0026] of translation).  The protection assembly comprises a breaker (PTC element 5) connected in parallel with a unidirectional conduction element (diode 6) ([Fig. 1, [0021]).  Regarding claims 2 and 11, the cell assembly further comprises a first conductive lead (11), the breaker and the diode each comprising first and second terminals, the second terminals being connected to the first conductive lead (Fig. 1).  Regarding claims 15 and 16, a battery pack 
JP ‘322 does not expressly teach that the battery cell assembly comprises a first “tab” to which the protection assembly is connected, as recited in claims 1, 10 and 15, or a second tab as recited in claim 15. 
CN ‘271 is directed to a battery (1) comprising a breaker (20) (e.g., PTC element) (see bottom of page 4 of translation) wherein a first tab (11) of the battery is connected to one terminal of the breaker and a first conductive lead (“turn out piece” 24) is connected to a second terminal of the breaker (Fig. 3, middle of page 3 of translation).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use a first tab to connect the first terminals of the diode and breaker of JP ‘322 with the battery.  It is further noted that JP ‘322 suggests a pouch type battery in [0026] (protection circuit is “molded with resin” on the outer surface of the battery) but is not explicit about the shape of any electrical connectors such as terminals or tabs.  As shown by CN ‘271, the use of a tab to connect the battery electrode assembly to the protection circuit is conventional in the art and thus obvious.  Further regarding independent claim 10, which recites an electronic device comprising the battery and a housing, it would be obvious to employ the battery of modified JP ‘322 in such an electronic device. 

Regarding claims 4 and 12, these claims recite a second unidirectional conduction element (diode) in the same location and orientation as the first unidirectional conduction element.  Such limitation is not considered to distinguish over the references.  Pursuant to MPEP 2144.07 cited above, it has been held that the duplication of parts is generally not considered to distinguish over a prior art reference.
Regarding claim 7, this claim recites that the first tab is a positive tab and that the first device terminal(s) (as best this limitation is understood) are positive terminals.  Although it appears that the “first tab” of JP ‘322 is a negative tab and the negative terminals of the devices are connected to this tab, the position is taken that the same effect could be achieved by having the protection assembly in the reverse polarity, that is, the positive terminals of the devices connected to the positive tab of the battery.  As stated above, the mere rearrangement of parts of a prior art reference is generally not considered to confer a patentable distinction.  
Regarding claim 9, which recites the resistance values of the breaker and diode, it is noted that JP ‘322 appears to teach a breaker resistance value (300 milliohms) that is higher the range specified in claim 9 ([0023], breaker is element 5).  However, the position is taken that the .



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-207322 in view of CN 208142271 U as applied to claims 1-4, 7, 9-12, 15 and 16 above, and further in view of CN 202084609 U.
Modified JP ‘322 does not expressly teach that the battery pack is formed by stacking the batteries and that a first adapter plate electrically connects the first tabs and a second adapter plate electrically connects the second tabs as recited in claim 19.
CN ‘609 is directed to a battery pack comprising flexible lithium ion batteries (21).  The batteries comprise tabs (12, 12) that are electrically connected to respective adapters (bus bars 3) ([0029], Figs. 3, 7, 8).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, it would have been obvious to use the adapters of CN ‘609 with the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/

May 22, 2021